Citation Nr: 0916168	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities (peripheral neuropathy), to include 
as secondary to exposure to herbicide agents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk





INTRODUCTION

The Veteran served on active duty from July 1968 to September 
1968, and from January 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for peripheral neuropathy.  

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in September 
2007.  A transcript of the hearing is associated with the 
claims folder.


FINDING OF FACT

The Veteran's peripheral neuropathy of the lower extremities 
first manifested many years after service and is not related 
to his service or any aspect thereof, including 
exposure to herbicide agents.  


CONCLUSION OF LAW

The Veteran's peripheral neuropathy of the lower extremities 
was not incurred in or aggravated by his active service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).   

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307.  
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service.  
Peripheral neuropathy, except where directly related to 
infectious causes, is a presumptive condition for Veterans 
exposed to herbicides during service.  However, it must 
become manifest to a degree of 10 percent or more within one 
year following the last date on which the Veteran was exposed 
to herbicides during service.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  The evidence of record shows that the Veteran 
served in the Republic of Vietnam during the Vietnam era.

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that his peripheral neuropathy resulted 
from exposure to Agent Orange while he served in Vietnam. 

The Veteran's period of active duty from January 1969 to 
August 1971 included service in Vietnam from April 1970 to 
August 1971.  Thus, the Veteran in this case will be afforded 
the presumption of exposure to Agent Orange during his 
service in Vietnam.  However, the Veteran's first recorded 
complaints of symptoms of peripheral neuropathy did not 
manifest until July 2000, as shown in private medical 
reports.  Therefore presumptive service connection of 
peripheral neuropathy due to exposure to Agent Orange is not 
warranted because the condition was not shown for 
approximately 29 years after his last presumed exposure to 
Agent Orange.  
38 C.F.R. § 3.309(e).  

Having determined that the Veteran is not entitled to 
presumptive service connection, the Board must now evaluate 
whether the Veteran is entitled to service connection on a 
direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) 
(holding that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. L. No. 98-542, 98 Stat. 
2724, 2727-29 (1984) does not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation).      

The Veteran's service medical records are negative for any 
complaints of numbness or treatment related to peripheral 
neuropathy.  At his August 1971 separation examination, the 
Veteran made no complaints of numbness and he was found to 
have no neurological abnormalities.  The Board therefore 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of 
peripheral neuropathy of the lower extremities.  38 C.F.R. § 
3.303(b).  

The first post-service evidence of symptoms related to a 
diagnosis of peripheral neuropathy is a July 2000 private 
medical report that showed treatment for paresthesias of the 
feet for one and a half to two years.  The Veteran was noted 
to be able to stand up unassisted, but tended to be unsteady 
on tandem walking.  He managed to walk on his heels and toes.  
The Veteran was noted to have arthritis of hands and feet.  
Nerve conduction studies and electromyography showed 
sensorimotor polyneuropathy due to combined demyelination and 
axonal loss.  The Veteran was diagnosed with peripheral 
neuropathy.  The physician stated that the exact cause was 
unknown and potentially undeterminable.  In June 2001, the 
Veteran was diagnosed with peripheral vascular disease.  The 
physician noted that CT scan showed occlusion of left 
anterior tibial artery in the mid calf and three vessel 
runoff to the right ankle and two vessel runoff to the left 
ankle.  

The Veteran testified before the Board at a travel board 
hearing in September 2007.  Testimony revealed that the 
Veteran began experiencing peripheral neuropathy of the lower 
extremities 26 to 27 years after service.  He testified that 
he experiences numbness and pain.  He cannot feel his feet 
and does not notice injuring his feet until he sees the 
injury.  He stated that he experiences problems with balance 
and uses a cane.  He contemplated that it is virtually 
impossible for him to run.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence does not 
establish a medical nexus between military service and the 
Veteran's peripheral neuropathy of the lower extremities.  
Thus, service connection for peripheral neuropathy of the 
lower extremities is not warranted.  

The first post-service evidence of the Veteran's peripheral 
neuropathy is in July 2000, approximately 29 years after his 
separation from service.  In view of the lengthy period 
without treatment, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claims.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, because the Veteran's peripheral neuropathy did not 
become manifest to a compensable degree within one year 
following active service or within one year following his 
service in Vietnam, presumptive service connection for 
peripheral neuropathy is not warranted.  

The Veteran contends that his current peripheral neuropathy 
is related to his active service.  However, as a layperson, 
the Veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 
F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced. Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The 
Board is unable to find that the evidence shows that any 
disease of the nervous system manifested to a compensable 
degree within one year following the Veteran's separation 
from service.

The weight of the medical evidence indicates that the 
Veteran's peripheral neuropathy began many years after 
service and was not caused by any incident of service.  The 
Board concludes that the peripheral neuropathy was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claims. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in September 2004 and may 
2006; and a rating decision in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the May 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left lower extremities is denied.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


